EXHIBIT 99.41 FORM 51-102F3 MATERIAL CHANGE REPORT Item 1. Name and Address of Issuer CORVUS GOLD INC. (the “Issuer”) Suite 2300 – 1177 West Hastings Street Vancouver, B.C. V6E 2K3 Item 2. Date of Material Change June 10, 2014 Item 3. News Release The date of the material change report issued pursuant to section 7.1 of National Instrument 51-102 with respect to the material change report disclosed in this report is June 10, 2014.The material change report was issued in Vancouver, British Columbia through the facilities of the Toronto Stock Exchange via Canada News Wire. Item 4. Summary of Material Change The Issuer reports that initial gravity and cyanide leaching tests return high recoveries, averaging 89% for gold and 73% for silver from the Main Vein/Stockwork Zone, Yellowjacket Deposit, North Bullfrog Project, Nevada. Item 5. Full Description of Material Change The Issuer reports the results of the initial follow-up gravity gold recovery testing and cyanide leaching of the gravity tail material from the main vein and stockwork core of the Yellowjacket deposit.These test samples are representative of an estimated 70% of the gold and 85% of the silver within the Yellowjacket deposit estimated resource (follow-up to initial grind size test results announced in NR14-13, May 5, 2014). These initial results have produced high weighted recoveries for this zone, with an average of 89.2% for gold and 73% for silver (Tables 1 and 2).Of interest, 40% of the gold (weighted average) recovers via gravity separation with the concentrate reporting to just 0.06% of the processed material (a very high concentration ratio of greater than 1500 to 1). The residual tail material after the gravity separation process produced an average weighted recovery in cyanide bottle roll tests of approximately 84% for gold and 71% for silver, which is similar to the average gold recovery from the oxide heap leach material.In addition, reagent consumptions are low as in earlier studies, averaging below 0.15 kg/t CN and about 1.5 kg/t for lime.Test work is ongoing for the surrounding, primarily lower grade, material hosting the remaining estimated 30% of gold and 15% of silver within the Yellowjacket deposit. The tests were conducted at a coarse grind size of 65 mesh for the gravity separation and 100 mesh for the bottle roll tests, confirming the earlier grind size optimization results reported in NR14-13.These results indicate a clear path to proceed with optimization studies for the design of a simple, coarse grind, high recovery, milling circuit for the Yellowjacket deposit. -2- The envisioned system would include initial gravity separation of coarse gold and silver followed by cyanide leaching of the gravity tail either as an agglomerated product on the leach pad or in a standard CIL leach circuit for final gold-silver recovery.The ongoing metallurgical testing will focus on maximizing gold-silver recovery and minimizing potential processing costs.These studies are intended to better define the mill flow sheet, plant design and estimated actual recovery predictions for operations. Table 1 – Results of Gravity Recoverable Gold testing followed by Cyanide Bottle Roll testing of the Yellowjacket Deposit Composites. Metallurgical Test Results Metallurgical Composite Calculated Au Head Grade (g/t) Yellowjacket Mineralization Type* % of Yellowjacket Deposit Contained Au Gravity Gold Recovery (%) Gravity Tail BRT, Additional Gold Recovery (%) Total Gold Recovered in Tests (%) YJPQ01 Main Vein 30% YJPQ02 Stockwork 13% YJPQ03 Stockwork 15% YJPQ04 Stockwork*** 6% YJPQ05 Stockwork*** 6% ** *-consist of 17% Indicated and 83% Inferred Resource **-no gravity recovery testing performed due to limited sample ***-mixed oxide and sulphide mineralization Table 2 - Results of Gravity Recoverable Silver testing followed by Cyanide Bottle Roll testing of the Yellowjacket Deposit Composites. Metallurgical Test Results Metallurgical Composite Calculated Ag Head Grade (g/t) Yellowjacket Mineralization Type* % of Yellowjacket Deposit Contained Ag Gravity Silver Recovery (%) Gravity Tail BRT Additional Silver Recovery (%) Total Silver
